DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 5, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, and 19 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, and 19 of US Patent Application 11,030,977 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.
	
Illustrated below is a summary of the mapping between claims of the application 17/313176 ad corresponding claims of U.S. Patent 11,030,977 B2. Also note method and system claims are obvious variations.
Current Application
1
2
3
5
9
10
11
12
13
14
15
16
17
18
19
Patent application
1
2
3
6
7
8
9
10
11
12
13
14
15
16
17


Claims

Current Application 17/018943
Claims
Patent Application 11,055,900 B1
1
1. (Currently Amended) A computer-implemented method of processing images from a main imaging device using capture device inputs from capture devices, the method comprising: 
1
A computer-implemented method of processing images from a main imaging device using capture device inputs from capture devices, the method comprising:

obtaining a main video sequence using a main camera, wherein the main video sequence comprises a main pixel array derived from a view of a live action scene; 

obtaining a main video sequence using a main camera,
wherein the main video sequence comprises a main pixel array derived from a view of a live action scene;

obtaining, concurrently with obtaining the main video sequence, additional image data of the live action scene using ancillary devices capable of capturing color from the live action scene, 

obtaining additional video data of the live action scene from ancillary devices,

wherein at least one ancillary device of the ancillary devices is positioned to capture visual information from at least one obscured object that is obscured at least in part from view of the main camera by a primary object; 

wherein the ancillary devices are positioned such that at least one ancillary device captures visual information from at least one obscured object, wherein the obscured object is obscured,



at least in part, from view of the main camera by a primary object;

determining one or more portions of the main pixel array associated with the primary object to be replaced; and 

determining a three-dimensional position of an ancillary device providing at least a portion of the additional data;

mapping the additional image data into corresponding volumetric data according to main camera rays from the main camera and the additional image data captured by the ancillary devices;

mapping the additional data into corresponding volumetric data according to main camera rays from the main camera to objects in the main image;



to result in removing 

wherein replacement pixel color values of the synthetic pixel array comprise pixel color values of pixels portions  of the obscured object captured by the at least one ancillary device and pixel color values of pixels from the volumetric data

the at least a portion of the primary object from the main pixel array while replacing it with at least a portion of the obscured object that would have been captured by the main camera



had the at least a portion of the primary object not been in the live action scene; selecting one or more corresponding alternative pixel values from the volumetric data; and

generating a synthetic image comprising a synthetic pixel array that replaces pixel color values of the primary object with replacement pixel color values associated with the obscured object, 

generating a synthetic image comprising a synthetic pixel array wherein pixel color values of the synthetic pixel array are pixel color values of pixels from the main
pixel array for portions of the primary object not replaced and are pixel color values of pixels from the
volumetric data for the replacement portions 








Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, and 9 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Metzler et al. (Publication: US 2016/0314593 A1) in view of Buibas et al. (Publication: US 2020/0019921 A1), Caluser et al. (Publication: CN 105025799 B).

Regarding claim 1, Metzler discloses a computer-implemented method of processing images from a main imaging device using capture device inputs from capture devices, the method comprising ([0019] to [0020] - Fig. 4, Fig. 5a a computer-implemented apparatus with method of processing images from a main imaging device, scanner, camera, camera) : 
obtaining a main image using a main camera, wherein the main image comprises a main pixel array derived from a view of a live action scene ([0106] to [0107], [0121], [0142] - As shown in Fig. 1a, obtains point cloud using a scanner in a view of a live image. It is known that point cloud is a set of data points in space that represents pixel array.); 
obtaining additional image data of the live action scene using ancillary device capable of capturing color form the live action scene, wherein at least one ancillary device [[is positioned to capture visual information]] from at least one obscured object that is obscured at least in part from view of the main camera by a primary object  ( [0115] - As shown in Fig. 1b, additional image is obtained from image capturing unit from the live action scene and  the object obscured the scene. 

    PNG
    media_image1.png
    580
    829
    media_image1.png
    Greyscale

[0121] - The image capturing unit is positioned such that captures images from the hidden, obscured, objected in view of the scanner and combined the images as shown in Fig. 2 .); 
mapping the additional image data into corresponding volumetric data from the main camera [[according to main camera rays from the main camera]] and the additional image data captured by the ancillary devices (0115] - As shown in Fig. 1b, additional image is obtained from image capturing unit from the live action scene and  the object obscured the scene. 
 [0115], [0121] – as shown in Fig. 2, the missing part is mapped. 3D point cloud.);
determining  one or more portions of the main pixel array associated with the primary object to be replaced (
[0115] - As shown in Fig. 1b, additional image is obtained from image capturing unit from the live action scene and the object obscured the scene. 
[0115], [0121] – as shown in Fig. 2, the missing part for replacing is determined for mapping.); 
selecting one or more corresponding alternative pixel values from the volumetric data([0142], [0154] - With respect to the point cloud of the pixel array acquired from the surveying instrument can be determined, select, e.g. based on feature matching techniques or the detection of markers 6a,6b. This enables the display of the laser-based point cloud or the missing parts as an overlay 16 in the live image on a display 20' of the mobile camera unit 20 (here: smart-phone). This helps the user 100 to identify the missing parts 16 and guides him to fill, select, e.g. respective gaps 16, i.e. capturing images which provide image data for extending or completing the surveying point cloud thus “selecting” can be read on. 3D point cloud.); and 
generating a synthetic image comprising a synthetic pixel array that replaces pixel color values of the primary object with replacement pixel color values associated with the obscured object, wherein replacement pixel color values of the synthetic pixel array  comprise  pixel color values of pixels of portions of the obscured object captured by the at least one ancillary device and pixel color values of pixels from the volumetric data (
[0006], [0047], [0115], [0154] - As shown in Fig. 1b, additional image is obtained from image capturing unit. images are captured from the missing, obscured, objected in view of the scanner and combined the images as shown in Fig. 2 . The combined image is displayed on the displayed and it is known that display shows an image as pixel values on a display and a set of data points in space that represents pixel array. The pixel color value is from the point cloud is using a scanner, not replaced and the missing part of the 3D image, missing pixel color,  is replaced with the image the additional image from the image capturing unit thus “comprise  pixel color values of pixels of portions of the obscured object captured by the at least one ancillary device and pixel color values of pixels from the volumetric data” can be read on.).
Metzler does not, however Buibas discloses
from ancillary devices capable of capturing images ( [0065] - as shown in Fig. 1 and Fig. 2, cameras captures images.), 
is positioned to capture visual information ([0065] - as shown in Fig. 1 and Fig. 2, cameras are positioned to capture images.); 
the ancillary devices are positioned such that at least one ancillary device captures visual information ( [0065] - as shown in Fig. 1 and Fig. 2, cameras are positioned to capture images.); 
mapping according to rays ([0290] - mapping pixels according to rays.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler with from ancillary devices capable of capturing images, the ancillary devices are positioned such that at least one ancillary device captures visual information; mapping according to rays as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 
Metzler in view of Buibas do not however Caluser discloses
 video sequence and obtaining (page 5 paragraph 5 – video sequence clip), 
concurrently with obtaining the main video sequence, additional image data (page 19 paragraph 5 - it can simultaneously display the same segments of interest detected in the 2D image from the covering of the 2D image in the multiple windows of video clip the reconstructed 3D image, and aligning it to the point of interest to facilitate the diagnosis process (FIG.33).);
mapping.. according to main camera rays from the main camera and additional image data (Page 8 last paragraph - mapping , wherein comprises real Mapping obtained from measurements of the patient, actual patient data or other imaging mode data, such as CT, mammography X-ray radiography, MRI, PET, SPECT, etc. (FIG. 10, 39) by the camera, page 10 last paragraph. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler I view of Buibas with video sequence and obtaining; concurrently with obtaining the main video sequence, additional image data; mapping.. according to main camera rays from the main camera and additional image data as taught by Caluster. The motivation for doing so is to accurately find the target as taught by Caluster. 

Regarding claim 2, Metzler in view of Buibas, Caluser disclose all the limitations of claim 1 including mapping.
Metzler discloses wherein the device placed on a set at differing angles from the main camera and wherein [[mapping]] the additional data into volumetric data comprises performing geometric transformations ([0015], As shown in Fig. 1b, and Fig. 13, The image capturing unit is positioned as different angles form the scanner.
 [0115], [0121] – as shown in Fig. 2, the missing part is mapped . 3D point cloud. Geometry-based registration is employee for missing part. 
[0110], [0115], [0144] - As shown in Fig. 1b, additional image is obtained from image capturing unit from the live action scene. The image capturing unit is positioned such that captures images from the obscured objected in view of the scanner and combined the images as shown in Fig. 2.).
Buibas discloses the ancillary devices include devices places at different angle ([0065] - as shown in Fig. 1 and Fig. 2, cameras are placed at different angle.) ; 
performing geometric transformations to account for differing angles ([0177], [0184] – angles of camera are utilized that image can be transformed for camera placement optimization such as stereoscopic image of each item.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas, Caluser with wherein the device placed on a set at differing angles from the main camera and wherein indexing the additional data into volumetric data comprises performing geometric transformations as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 

Regarding claim 3, Metzler in view of Buibas, Caluser disclose all the limitations of claim 1.
Metzler discloses wherein the synthetic image comprises a replacement portions([0047], [0071], [0126] - The image capturing unit is positioned such that captures images from the obscured objected in view of the scanner and combined the images as shown in Fig. 2 . The combined image is displayed on the displayed and it is known that display shows an image as pixel values on a display and a set of data points in space that represents pixel array. The pixel color value is from the point cloud is using a scanner, not replaced and the missing part of the 3D image is replaced with the image the additional image form the image capturing unit thus from the main pixel array for regions not replaced can be read on.).
Buibas discloses plurality of discontinuous regions ([0082], [0184] As shown in Fig. 18, the camera took image of regions that some are discontinue.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas, Caluser with plurality of discontinuous portions  as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 

Regarding claim 9, Metzler in view of Buibas, Caluser disclose all the limitations of claim 1 including video sequence.
Buibas discloses wherein a pixel value includes two or more channels ([0245] - pixel value includes RGB color channels and fourth channel of weight map.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas, Caluser with wherein a pixel value includes two or more channels as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 

Regarding claim 10, Metzler in view of Buibas, Caluser disclose all the limitations of claim 9.
Buibas discloses wherein a channel includes one or more of: a color value, an alpha value, a pan-chromatic definition, or a shadow map value ([0245] – channels includes RGB color channels.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas, Caluser with wherein a channel includes one or more of: color value, alpha value, pan-chromatic definition, shadow map value as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 

Regarding claim 11, Metzler in view of Buibas, Caluser disclose all the limitations of claim 1.
Metzler discloses where the replacement portions include a portion([0115], [0121], [0126]– as shown in Fig. 2, the missing part is mapped for replacement. 3D point cloud.).
Buibas discloses two dimensional portion ([00126] – images is a 2D image.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas, Caluser with two dimensional  portion as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 

Regarding claim 12, Metzler in view of Buibas, Caluser disclose all the limitations of claim 1.
Metzler discloses where the replacement portions include a three dimensional portion ( [0047], [0126], [0154] - the information (e.g. orientation or position) of the camera is determined for the missing part of the 3D image. [0115], [0121] – as shown in Fig. 2, replace 3D image.).
	
Regarding claim 13, Metzler in view of Buibas, Caluser disclose all the limitations of claim 1.
Buibas discloses where the main camera includes a digital camera ([0053]– camera includes digital camera).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas, Caluser with where the main camera includes a digital camera as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 

Regarding claim 14, Metzler in view of Buibas, Caluser disclose all the limitations of claim 1 including main camera.
Buibas discloses wherein two or more cameras are used ([0053] Fig. 19 – two or more cameras are used).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas, Caluser with wherein two or more cameras are used as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 

Regarding claim 15, Metzler in view of Buibas, Caluser disclose all the limitations of claim 1 including main cameras.
Buibas discloses wherein two stereo cameras are used ([0052], [0146] - two stereo cameras are used.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas, Caluser with wherein two stereo cameras are used as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 

Regarding claim 16, Metzler in view of Buibas, Caluser disclose all the limitations of claim 1.
Metzler discloses where an ancillary device includes one or more of an optical camera, an infrared camera, a Lidar sensor, a sonar sensor, or a dot flood system ([0033] to [0034] - camera acquires images, and it is known that a camera include an optical instrument, https://en.wikipedia.org/wiki/Camera .).

Regarding claim 17, Metzler in view of Buibas, Caluser disclose all the limitations of claim 1 including at least one object obscured from view of the main camera].
Metzler discloses where a second object is identified at least in part from a particular capture device along a view line toward the at least one object( [0107] As can be seen in FIG. 1a an obstacle 15 (here: a tree) is located between the laser scanner 1 and the object 10 to be measured. Thus, a line of sight to the object 10 is not given with respect to the entire front surface of the object 10. The tree 15 produces a scanning shadow 15a with respect to a scanning measurement and to an image to be captured of the object 10. With other words, a point cloud of the object 10 generated with the laser scanner 1 comprises an area with points not relating to the object 10 or an area with no points (depending on measuring conditions). Such a gap of object data also emerges with capturing an image of the object with a camera on side of the laser scanner 1. ).
Buibas discloses by tracing a ray ( [0213]– by tracking a ray ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas, Caluser with by tracing a ray as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 

Regarding claim 18, Metzler discloses an apparatus to perform the acts of claim 1 ( [0042] - Fig. 4, Fig. 5a a computer-implemented apparatus with method of processing images from a main imaging device, scanner, camera, camera).
However Metzler does not disclose using a digital processor.
Buibas discloses using a digital processor ([0014] – using a processor.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler with using a digital processor as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 
Remaing language see rejection on claim 1.

Regarding claim 19, Metzler discloses to perform the acts of claim 1 ([0042] - Fig. 4, Fig. 5a a computer-implemented apparatus with method of processing images from a main imaging device, scanner, camera, camera).
However Metzler does not disclose one or more processor-readable tangible media including instructions executable by one or more processors.
Buibas discloses one or more processor-readable tangible media including instructions executable by one or more processors ([0148] – RAM including instructions executable by one processor. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler with one or more processor-readable tangible media including instructions executable by one or more processors as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 
Remaing language see rejection on claim 1.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Metzler et al. (Publication: US 2016/0314593 A1) in view of Buibas et al. (Publication: US 2020/0019921 A1), Caluser et al. (Publication: CN 105025799 B) and .Bailey et al. (Publication: US 2017/0289623 A1) 
	
Regarding claim 5, Metzler in view of Buibas, Caluser disclose all the limitations of claim 1.
Metzler discloses obtaining user input for determining ([0071] - the user can live see the scanning point cloud in combination with the growing image point cloud and can observe e.g. a gap in the combined point clouds and how that is filled immediately during his movement. Hence, the user is enabled to check the progress of a measuring task in real-time.)
Metzler in view of Buibas, Caluser disclose volumetric data.
Metzler in view of Buibas, Caluser do not disclose which objects in the main image to replace using the data.
Bailey discloses which objects in the main image to replace using the data ([0065] Based on the identified boundary edges 420 and 430, the graphical elements representing a simplified 3D model of the identified objects are then generated and used to replace the objects in the video, as illustrated in FIG. 4C. Thus, the set of drawers 400 and folded paper sign 410 are replaced by simple 3D models in the video. These simplified 3D models obfuscate the shape and/or details of the objects. In some embodiments, the simplified models may have differing visual characteristics so that they may be distinguished from each other in the modified video stream.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas, Caluser with which objects in the main image to replace using the data as taught by Bailey. The motivation for doing so is to provide better information for user as taught by Bailey in paragraph(s) [0002] and [0005]. 

Response to Arguments

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “With regard to the combination of the steps of "obtaining, concurrently with obtaining the main video sequence" and "mapping the additional image data into corresponding volumetric data according to main camera rays from the main camera and the additional image data captured by the ancillary devices," applicant agrees with the Examiner that Metzler does not disclose ancillary devices capable of capturing images. To cure the defects of Metzler, the Examiner relied on Buibas, referring to paragraph Figures I and 2, and to paragraph [0065] of Buibas. However, Figures I and 2 of Buibas merely show multiple cameras, and paragraph [0065] of Buibas merely states that "FIG. 2 continues the example shown in FIG. 1 to show automated checkout when the person leaves the store with an item." Buibas is silent on a main camera for capturing a main video sequence and ancillary devices for capturing color. Buibis is also silent on use of its cameras for capturing additional image data including color that is mapped into corresponding volumetric data according to main camera rays.”

The argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clauser reference.  

Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology. The examiner can be reached at 571-270-0724 for further discussion. 

Regarding claims 2, 3, 5, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, and 19, the Applicant asserts that they are not obvious over based on their dependency from independent claim 1. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday-Thursday and alternate Fridays (9:30am - 6:00pm) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MING WU/
Primary Examiner, Art Unit 2616